Case: 19-60574     Document: 00515829426         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 19-60574
                                Summary Calendar                            FILED
                                                                        April 20, 2021
                                                                       Lyle W. Cayce
   Roberto Carlos Flores Barahona,                                          Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A202 001 168


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Roberto Carlos Flores Barahona seeks review of the Board of
   Immigration Appeals’ order, which affirmed the Immigration Judge’s denial
   of his application for withholding of removal under the Convention Against
   Torture. We deny his petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60574        Document: 00515829426             Page: 2      Date Filed: 04/20/2021




                                         No. 19-60574


                                               I
           Flores, a native and citizen of El Salvador, entered the United States
   in July 2014. The next month, he was charged with being removable from the
   United States. See 8 U.S.C. § 1182(a)(7)(A)(i)(I). In January 2019, Flores
   filed an application for withholding of removal under the Convention Against
   Torture (CAT). 1
           At his hearing before an Immigration Judge, Flores testified and
   submitted evidence to support his application. He claimed that, in 2011, he
   received an extortion demand and death threat from a gang; he believed that
   corrupt police worked with this gang. Flores reported the extortion demand
   and death threat to the police in a neighboring town. The police offered him
   protection for three years in exchange for help with finding gang members.
   Flores testified that nothing happened to him while he was under police
   protection. In 2014, he received another extortion demand and death threat
   from the gang, at which point he left El Salvador for the United States. In
   2015, Flores learned that he was the subject of an Interpol Red Notice, in
   which the El Salvador government charged him with criminal gang activity in
   El Salvador. Flores claimed that the corrupt police officers who worked with
   the gang falsely charged him so that he would be detained in prison and
   tortured upon his return to El Salvador.
           Based on Flores’s testimony and the evidence presented, the IJ found
   that “it [wa]s likely [Flores] could suffer torture at the hands of” the gang in
   El Salvador. However, the IJ determined that Flores was not eligible for
   protection under the CAT because he had failed to demonstrate that a public


           1
             Flores also filed applications for asylum under 8 U.S.C. § 1158(a)(1) and
   withholding of removal under 8 U.S.C. § 1231(b)(3)(A), which the Immigration Judge
   denied. Because Flores did not appeal the denial of these two applications before the BIA,
   we do not address them.




                                               2
Case: 19-60574      Document: 00515829426           Page: 3     Date Filed: 04/20/2021




                                     No. 19-60574


   official in El Salvador would be involved in his torture. The IJ therefore
   denied Flores’s application.
          Flores appealed to the Board of Immigration Appeals, arguing that he
   had shown sufficient state involvement in his torture and was therefore
   eligible for protection under the CAT. The BIA adopted and affirmed the
   IJ’s finding that Flores had not established that a public official in El Salvador
   would torture him, acquiesce in his torture, or be willfully blind to his torture
   by others. The BIA therefore dismissed Flores’s appeal. Flores timely filed
   this petition for review.
                                          II
          We review the BIA’s decision and “consider the IJ’s decision only to
   the extent it influenced the BIA.” Martinez Manzanares v. Barr, 925 F.3d
   222, 226 (5th Cir. 2019). We review the BIA’s legal determinations de novo.
   Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017). And we review its
   factual findings “to determine if they are supported by substantial evidence
   in the record.” Id. Under this substantial evidence standard, “[w]e will
   reverse the BIA’s factual determinations only if the evidence is so
   compelling that no reasonable fact finder could fail to find the petitioner
   statutorily eligible for relief.” Martinez Manzanares, 925 F.3d at 226
   (quotation marks and citation omitted).
                                          III
          Flores first contends that he is eligible for withholding of removal
   under the CAT. He next argues that the BIA engaged in impermissible




                                           3
Case: 19-60574         Document: 00515829426              Page: 4       Date Filed: 04/20/2021




                                          No. 19-60574


   factfinding and applied the incorrect legal standard when reviewing the IJ’s
   factual findings. We address and reject each argument.
                                                A
           To be eligible for relief under the CAT, an applicant must show that
   (1) it is “more likely than not” that he will be tortured if he returns to the
   proposed country of removal and (2) there would be “sufficient state action
   involved in that torture.” Tamara-Gomez v. Gonzales, 447 F.3d 343, 350–51
   (5th Cir. 2006). Only the second requirement is at issue.
           To satisfy that second requirement, an applicant must demonstrate
   that his torture would be “inflicted by, or at the instigation of, or with the
   consent or acquiescence of, a public official acting in an official capacity or
   other person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1). A
   public official “acquiesces to torture when he or she has prior awareness of
   such activity and thereafter breaches his or her legal responsibility to
   intervene to prevent such activity.” Iruegas-Valdez, 846 F.3d at 812 (cleaned
   up). An applicant may also satisfy his burden of showing acquiescence by
   demonstrating the “government’s willful blindness of tortuous activity.”
   Hakim v. Holder, 628 F.3d 151, 155 (5th Cir. 2010).
           Flores argues that his testimony and the 2017 El Salvador Human
   Rights Report, which he submitted in support of his application, 2 show that
   the police in El Salvador will acquiesce in his torture by gang members.
   Specifically, he claims that the police in his town were aware of gang
   members’ efforts to extort money from him, those corrupt police helped the



           2
             Flores also relies on the 2018 El Salvador Human Rights report. However, Flores
   did not submit that report as evidence in support of his application. Since the report is not
   part of the administrative record, we may not consider it. See Terrazas-Hernandez v. Barr,
   924 F.3d 768, 774 (5th Cir. 2019).




                                                4
Case: 19-60574      Document: 00515829426          Page: 5   Date Filed: 04/20/2021




                                    No. 19-60574


   gang members to avoid arrest, and they instead falsely charged Flores so that
   he would be detained and tortured upon his return to El Salvador.
          Flores has not met his burden to show that the record compels us to
   reverse the BIA’s finding that he did not satisfy the state action requirement.
   When asked why he believed the police were corrupt and involved with the
   gang that threatened and extorted him, Flores did not offer any specific
   details but instead testified that he knew corrupt police worked with the gang
   “[b]ecause it would be shown on the news.” Flores relies on the 2017 El
   Salvador Human Rights Report to show that police corruption is widespread
   in El Salvador. But he does not demonstrate how the report supports his
   claim that the police from his town were working with the gang that
   threatened him. Flores also argues that he has shown acquiescence because
   the police in the neighboring town did not arrest any of the gang members
   who threatened him. However, “failure to apprehend the persons
   threatening” an individual does not constitute sufficient state action for
   purposes of the CAT. Tamara-Gomez, 447 F.3d at 351. Moreover, the
   protection that Flores received from the police for the three years that he
   served as a protected witness further belies an inference that public officials
   in El Salvador would acquiesce in his torture. See id.
                                         B
          Flores also argues that the BIA applied an incorrect standard of
   review and engaged in improper factfinding. When reviewing an order from
   an IJ, the BIA reviews questions of law de novo and findings of fact for clear
   error. 8 C.F.R. § 1003.1(d)(3)(i)–(ii). The BIA cannot engage in
   factfinding, except to administratively notice common facts or official
   documents. Id. § 1003.1(d)(3)(iv).
          The record refutes Flores’s argument. The BIA reviewed the IJ’s
   finding of insufficient state action for clear error, the correct standard of




                                          5
Case: 19-60574     Document: 00515829426         Page: 6   Date Filed: 04/20/2021




                                  No. 19-60574


   review. And the BIA did not engage in any factfinding—it adopted the
   findings of the IJ and introduced no new evidence.
         For these reasons, we DENY the petition for review.




                                        6